Case 9:20-cv-80027-RKA Document 15 Entered on FLSD Docket 04/02/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

         Plaintiff,
  v.

  MALIBU MEDIA, LLC,

        Defendant.
  _________________________________/

                                              ORDER

         THIS MATTER comes before the Court on the Defendant’s Motion to Set Aside the

  Clerk’s Entry of Default [ECF No. 12]. Having reviewed the Motion, the record, and the governing

  law, the Court finds good cause under FED. R. CIV. P. 55(C) to set aside the default. Accordingly,

  the Court hereby ORDERS AND ADJUDGES as follows:

         1. The Motion to Set Aside the Clerk’s Entry of Default [ECF No. 12] is GRANTED.

         2. The Clerk’s Entry of Default [ECF No. 9] is SET ASIDE.

         3. The Plaintiff’s Motion for Default Judgment [ECF No. 11] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of April 2020.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
